FILED

APR 1 7 2014
UNITED STATES DISTRICT CGURT Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA C0urts forthe District of Columbia

)

DAVID E. HILL, )
)

Plaintiff, )

)

v. ) Civil Action No. /§l*{ 

)

RUDOLPH CONTRERAS, et al. , )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the plaintiff s application and dismiss the

complaint in its entirety.

The plaintiff s prior lawsuit was dismissed under 28 U.S.C. §§ 1915(e)(2)(B), l915A(b)
because the defendant federal judges were absolutely immune from suit for monetary damages,
and the United States Court of Appeals for the District of Columbia Circuit affirmed the
decision. See Hill v. Traxler, No. 13-1307, 2013 WL 4580456 (D.D.C. July 9, 2013), ajf’a’, _ F.
App’x _, 2013 WL 7022180 (D.C. Cir. Dec. 27, 2013) (per curiam). According to the plaintiff,
the district court judge to whom the case was assigned and an unidentified deputy Clerk of Court
"failed to provide [him] with advanced written notice of the September 9, 2013 decision"
granting his motion to proceed iri forma pauperis on appeal "prior to the [District of Columbia
Circuit’s] December 13, 2013 decision" to assess a filing fee. Compl. 11 11. He has alleged that
the District of Columbia Circuit "disposed of the appeal" before the district court had "completed

its review and filed its opinion in open court," ia'. 11 10, and thus has deprived him of "a fair

opportunity to present evidence and argument" to the Circuit which, in turn, has "subj ect[ed] him
to intentional stress as a result," id. ln addition, the plaintiff has alleged violations of rights
protected under the First and Fifth Amendments to the United States Constitution, id. 11 13, and

he brings this Bivens action against the judges and deputy clerk, see z'a'. 1111 4-8.

The judges enjoy absolute immunity from liability for damages for acts committed
within their judicial jurisdiction. See Mz'rales v. Waco, 502 U.S. 9 (l99l); Forrester v. White,
484 U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (l872). Furthermore, the
absolute judicial immunity afforded to these judges extends to court clerks performing "tasks

that are an integral part of the judicial process." Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C.

cir. 1993).

An Order consistent with this Memorandum Opinion is issued separately.

DATE:

z}z|//°f

United States District Judge